DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MOYNIHAN MARTIN on 2/10/2022.

Pleas amend Claim 1 as follows:
A pixel circuit, comprising: a plurality of pixel internal driving circuits arranged in an array; each of the pixel internal driving circuits comprises: a first thin film transistor (T1), wherein a gate of the first thin film transistor (T1) is electrically connected to a first node (G), a source of the first thin film transistor is electrically connected to a second node (S); and a drain of the first thin film transistor is connected to a power supply voltage (VDD); a second thin film transistor (T2), wherein a gate of the second thin film transistor is connected to a writing signal (WR), a source of the second thin film transistor is connected to a data signal (Data), and a drain of the second thin film transistor is electrically connected to the first node (G); a first capacitor (C1), an end thereof is connected to the first node (G), and another end thereof is connected to  the second node (S); a fourth thin film transistor (T4), wherein a gate of the fourth thin film transistor is connected to a reading signal (RD), a source of the fourth thin film transistor is electrically connected to the second node (S), and a drain of the fourth thin film  (Cp); another end of the second capacitor (Cp) is electrically connected to the power supply voltage (VDD),
wherein the third thin film transistor (T3) has the same aspect ratio as the second thin film transistor (T2).

Pleas amend Claim 3 as follows:
Claim 3 (canceled)

Pleas amend Claim 9 as follows:
A display panel, comprising: 4 a pixel circuit, wherein the display panel is an active matrix organic light emitting diode (AMOLED) display panel; wherein the pixel circuit comprises a plurality of pixel internal driving circuits arranged in an array; wherein each  the second node (S); a fourth thin film transistor (T4), wherein a gate of the fourth thin film transistor is connected to a reading signal (RD), a source of the fourth thin film transistor is electrically connected to the second node (S), and a drain of the fourth thin film transistor is electrically connected to a reference voltage signal (Ref); an organic light emitting diode (D1), wherein an anode of the organic light emitting diode (D1) is electrically connected to the second node (S), and a cathode of the organic light emitting diode (D1) is connected to a power supply voltage (VSS); and a compensation module connected to a scan signal (EM), wherein an end of the compensation module is connected to the first node (G), and another end thereof is connected to the power supply voltage (VDD) to compensate a potential drop of the first node (G) caused by coupling of the first capacitor (Cl) ; wherein: the compensation module comprises a third thin film transistor (T3) and a second capacitor (Cp); 5 a gate of the third thin film transistor is connected to the scan signal (EM), a source of the third thin film transistor is electrically connected to the first node (G), and a drain of the third thin film transistor  (Cp); another end of the second capacitor (Cp) is electrically connected to the power supply voltage (VDD),
wherein the third thin film transistor (T3) has the same aspect ratio as the second thin film transistor (T2).

Pleas amend Claim 11 as follows:
Claim 11 (canceled)

Allowable Subject Matter
2.	Claims 1, 4-9 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A pixel circuit, comprising: a plurality of pixel internal driving circuits arranged in an array; each of the pixel internal driving circuits comprises: a first thin film transistor (T1), wherein a gate of the first thin film transistor (T1) is electrically connected to a first node (G), a source of the first thin film transistor is electrically connected to a second node (S); and a drain of the first thin film transistor is connected to a power supply voltage (VDD); a second thin film transistor (T2), wherein a gate of the second thin film transistor is connected to a writing signal (WR), a source of the second thin film transistor is connected to a data signal (Data), and a drain of the second thin film transistor is electrically connected to the first node (G); a first capacitor (C1), an end thereof is connected to the first node (G), and another end thereof is connected to the second node (S); a fourth thin film transistor (T4), wherein a gate of the fourth thin film transistor to compensate a potential drop of the first node (G) caused by coupling of the first capacitor (Cl); wherein: the compensation module comprises a third thin film transistor (T3) and a second capacitor (Cp); 3 a gate of the third thin film transistor is connected to the scan signal (EM), a source of the third thin film transistor is electrically connected to the first node (G), and a drain of the third thin film transistor is electrically connected to an end of the second capacitor (Cp); another end of the second capacitor (Cp) is electrically connected to the power supply voltage (VDD), wherein the third thin film transistor (T3) has the same aspect ratio as the second thin film transistor (T2)” in combination with the other claimed limitations set forth in independent claim 1 and similarly in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628